Citation Nr: 0507459	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
service connection for a right shoulder disorder.  The 
veteran filed a timely appeal to this adverse determination.

When this matter was previously before the Board in April 
2004 it was remanded to the RO for further development, which 
has since been accomplished.  The case is now before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain competent 
evidence that relates his current right shoulder disorder to 
his military service.


CONCLUSION OF LAW

A right shoulder disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in February 2002.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in October 2002, in the statement of the case 
(SOC) issued in May 2003, in the supplemental statements of 
the case (SSOCs) issued in October 2003 and June 2004, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in March 2002, and again in April 2004, the 
RO provided the veteran with detailed information about the 
new rights provided under the VCAA, including the furnishing 
of forms and notice of incomplete applications under 38 
U.S.C.A. § 5102, providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  The RO 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§3.159 (b) the RO satisfied the notice requirements to: (1) 
Inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence the VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records and statements, two VA examination 
reports, including medical opinions regarding the etiology of 
the veteran's right shoulder disorder, and several personal 
statements made by the veteran in support of his claim.  The 
RO has obtained all pertinent records regarding the issue on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Evidence relevant to the veteran's claim for service 
connection for a right shoulder disorder includes his service 
medical records.  A review of these records reveals that on 
June 12, 1978, the veteran was treated at a military medical 
facility after having slipped off the curb while in Myrtle 
Beach, at which time he was struck in the right shoulder by 
an oncoming vehicle.  He reported that his right shoulder had 
been separated prior to service while playing football in 
high school, and that his current injury "feels the same now 
as the old injury felt."  Examination revealed right 
shoulder tenderness with contusion to the right anterior 
shoulder joint.  There was decreased range of motion with 
marked pain on motion.  The examiner rendered diagnoses of 
possible separation and possible fracture.  X-rays were 
conducted to rule out a fracture, and the results were 
negative.  The veteran's arm was placed in a sling, and the 
veteran was put on limited duty for 8 days.  A follow-up note 
dated June 22, 1978 indicated that the veteran was qualified 
to return to full duty.  The remainder of the veteran's 
service medical records is negative for any additional 
complaints or diagnoses of, or treatment for, a right 
shoulder disorder.  On the contrary, both an October 1979 
periodic medical examination and the veteran's August 1981 
service separation examination indicated that the veteran's 
upper extremities and spine and other musculoskeletal system 
were normal.

The first, and indeed the only, evidence of any post-service 
treatment for a right shoulder disorder is found in a 
treatment note dated in February 2002 by Dr. M. I., a 
physician in private practice.  At that time, the veteran 
complained of right shoulder pain, numbness in the right 
hand, and headaches.  Range of motion was decreased in the 
right shoulder and the veteran could not lift the arm much.  
The examiner noted that the veteran had a history of an 
injury while in the military service.  The examiner stated 
that the veteran had a rotator cuff tear and/or traumatic 
arthritis and/or a painful shoulder.  X-rays and an MRI were 
recommended to ascertain a definitive diagnosis.

In September 2002, the veteran underwent a VA examination, 
and an etiological opinion was obtained.  The examiner noted 
that the veteran's service medical records were not 
available, save for a one-page handwritten note dated in July 
1977, indicating that the veteran bumped his right shoulder 
and had a history of right shoulder separation in high 
school, with a negative current x-ray.  The examiner noted 
that it was not clear whether this letter was written by a 
medical person in service.

The veteran reported that he injured his right shoulder in 
service in the summer of 1978, at which time he was walking 
with a friend in Myrtle Beach while on leave.  He stated that 
he was walking on the sidewalk at night and was hit from 
behind by a van.  He reported that the van's mirror hit him 
in the right shoulder, and that eye witnesses told him that 
the mirror broke and was hanging from the van, though the van 
fled the scene.  He received medical care the next day and 
was told that he had a separated shoulder.  He stated that he 
was given a sling to wear the next day, and was discharged 
without returning.  He reported that he could not recall 
whether he had x-rays taken and did not recall whether the 
right shoulder was fractured.  He reported pain ever since 
that time, with the pain having recently become very severe.  
He indicated that he had recently been diagnosed with a right 
rotator cuff tear by his private physician.  

The examiner stated that he did not have any injuries or 
traumas to the right shoulder in the period of time before 
his right shoulder pain started.  He also initially denied 
any history of injuries or traumas in the past years, but 
later during the examination stated that he was involved in 
an accident where he was hit by another vehicle at work. This 
accident reportedly had occurred 1 1/2 years prior to the 
examination while he was working as a crew foreman and was 
working outside.  He was hit in the lower extremities by a 
vehicle traveling approximately 30 miles per hour, and that 
he tried to avoid the vehicle by diving to the side.  He 
stated that he did not sustain any fractures at that time, 
but was off work for 6 to 8 weeks .  He denied any trauma to 
the right shoulder.  

Review of the veteran's private medical records showed 
complaints of knee and back after being struck by a car in 
August or September 2000 while running a jackhammer, but 
there was no mention of shoulder pain.  A note dated in 
January 1989 indicated complaints of right wrist pain, but 
there was no mention of right shoulder pain or arthritis.  
Following an examination, the examiner stated that the 
veteran had a right shoulder condition that appeared to be 
caused by an acute traumatic event.  The examiner stated that 
the veteran's medical records did not show any right shoulder 
complaints prior to the initial recent complaint.  The 
examiner noted that the veteran did have a slight amount of 
weakness and limitation in the range of motion of his right 
shoulder.  Following x-rays, the examiner offered the 
following assessment:

Right shoulder x-rays are within normal 
limits.  No degenerative changes seen.  
Vet's physical exam shows findings 
consistent with impingement syndrome.  
Vet has both pain and weakness in right 
shoulder with are seen in both rotator 
cuff tendinitis and rotator cuff tear.  A 
definitive test will require [an] MRI. 
Vet does not have a history of chronic 
right shoulder pain after his injury in 
1978 and he had no degenerative changes 
on  x-rays.  The presentation of the 
present right shoulder condition appears 
to be an acute event that occurred 
recently.  [Text cut off] condition such 
as arthritis from the injury in 1978.  It 
is my opinion that his current shoulder 
condition is less likely than not 
secondary to the initial injury in the 
service.

In April 2004, the Board remanded the veteran's claim to the 
RO for further development.  The Board notes that the 
veteran's service medical records, which were reportedly 
unavailable at the time of the September 2002 VA examination,  
were contained in the veteran's claims file, but were on 
microfiche and needed to be printed out on paper copies in 
order to allow an examiner to review them.  In addition, the 
Board noted that the "July 1977" handwritten report 
referred to by the examiner appeared to actually be a 1978 
treatment note of the veteran's right shoulder.  Finally, the 
Board observed that while the crux of the examiner's opinion 
was of record, a portion of his rationale supporting his 
opinion had been cut off and was not legible.  Thus, the 
Board instructed that the examiner who offered the September 
2002 opinion be afforded the opportunity to revise his 
opinion, if necessary, after a review of the veteran's entire 
service medical records.  The Board instructed that if this 
examiner was unavailable, then the case should be referred to 
another suitably qualified examiner for his or her claims 
file review and opinion.

It appears that the examiner who offered the September 2002 
medical opinion was unavailable, as a new opinion was 
rendered by a VA examiner in May 2004.  At that time, the 
examiner noted that, in contrast to the previous examination, 
the veteran's full service medical records were available for 
review.  The examiner noted that he had reviewed the 
veteran's entire service medical records, as well as post-
service private doctor's records and the September 2002 VA 
examination report in formulating his opinion.  The examiner 
reviewed the June 12, 1978 service medical record, as 
described above, noting that while there was tenderness, a 
contusion, and decreased range of motion with pain at that 
time, x-rays were negative for any fracture.  He also noted 
that on the October 1979 yearly medical examination and on 
his August 1981 discharge papers, the veteran stated he was 
in good health and not taking any medications.  

The examiner then reviewed the veteran's post-service private 
medical record, noting that in August 2000, the veteran was 
hit by a vehicle while using a jackhammer.  The examiner 
noted that at the time of the VA examination in September 
2002, he reported that he had not had any orthopedic 
consultations,       x-rays of the right shoulder or an MRI 
or any injections in the right shoulder since service.  He 
also noted that x-rays of the right shoulder in September 
2002 were normal.  He also noted the veteran's history of 
having had a right shoulder separation in high school prior 
to service.

The examiner noted that after being hit by a vehicle in 
service, he did not go to a doctor at the time of the 
incident, but apparently waited until the next day to get 
medical attention.  X-rays at that time were negative for any 
pathology, and he had no medical treatment for his shoulder 
since discharge from the military in 1981.  The veteran also 
appeared to have had two accidents where he was hit by 
vehicles in recent years.  The examiner then offered the 
following opinion:

Motor vehicle accident in August of 2000 
and football injury with the separation 
of the right shoulder while the veteran 
was in high school.
 
It is less likely as not that the 
veteran's military experience is the 
cause of his current problems since he 
has other documented injuries, occurring 
in high school and a subsequent event 
where he in August of 2000 where he was 
hit by another car in the leg and thrown 
into a ditch and he did injure the right 
wrist.  It is very likely that he injured 
his right shoulder at that same time and 
there is no history of chronic problems 
with the shoulder since the military or 
after the military.  And at his discharge 
from the military, per his own words in 
1981, he was in good health not taking 
any medicine without problems.

A review of this evidence reveals that while it clearly 
indicates that the veteran suffers from a current right 
shoulder disorder, variously diagnosed as impingement 
syndrome, a rotator cuff tear, or rotator cuff tendinitis, 
there is no objective medical evidence which indicates that 
the disorder, however diagnosed, had its onset in service.  
The only opinions regarding the possible cause of the current 
disorder contained in the veteran's claims file are the VA 
medical opinions dated in September 2002 and May 2004, both 
of which stated that it was less likely than not that the 
veteran's current right shoulder disorder was related to the 
injury sustained from a passing van in service in June 1978, 
more than two decades earlier.  Instead, both of these 
physicians stated that, following a review of the claims 
file, the veteran's right shoulder disorder was more likely 
of recent origin, most likely the August 2000 vehicle 
accident, given the lack of any evidence of pathology at the 
time of x-rays in June 1978, the lack of subsequent 
complaints in service or at the time of discharge, the lack 
of any medical evidence of chronic right shoulder problems 
for more than two decades following service, the medical 
presentation of a right shoulder disorder consistent with a 
"acute event that occurred recently," and the lack of 
current x-ray evidence of any arthritis in the shoulder 
joint.  

Although Dr. M. I. did indicate in February 2002, as part of 
an examination of shoulder complaints, that the veteran had a 
"history of" an injury while in the military service, this 
notation appears to merely reflect a recordation of 
historical information relayed by the veteran, rather than 
indicating a medical opinion relating current right shoulder 
disorder to this time.  In any case, "evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

Therefore, after a careful review of the record, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for a right shoulder disorder.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right shoulder disorder is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


